DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 12/20/2021 have been entered. Applicant amendments overcome the previous 112(b) rejections set forth in the Office Action mailed 09/21/2021. The 112(b) rejections are withdrawn. 

Status of Claims
	Claims 23-29, 31-41, 43-44, 46-50, and 52-59 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 23 has been amended to recite “wherein the cartridge further comprises a sensor apparatus for electrochemically detecting or chemically bonding an analyte of the sample…” on lines 21-24, and claim 34 recites “wherein the cartridge further comprises a sensor apparatus for electrochemically detecting or for chemically bonding an analyte of the sample…” 
It is only stated in paragraph [0054] of the instant specification that there is “at least one sensor arrangement or sensor apparatus 113.” Where throughout the rest of the instant specification, it is understood that only a single sensor apparatus 113 is referenced. Further, Figure 2 only shows one sensor apparatus 113. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-28, 29, 34, 37-41, 43, 46, 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 29 recites “the at least one cavity” on line 2. It is unclear which cavity is being referenced, as claim 23 has at least one storage cavity, a PCR reaction cavity, and a mixing cavity. 
Claim 34 recites “wherein the cartridge further comprises a sensor apparatus for electrochemically detecting or for chemically bonding an analyte of the sample…” It is unclear if this sensor apparatus is the same or different sensor apparatus recited in claim 23 lines 21-24. 
Claim 37 recites “introducing one or more liquid reagents into the one or more storage cavities through respective openings in a back of the main body” on lines 7-8, and then recites “introducing a conditioned atmosphere into the fluid system through an opening in the back of the main body” on lines 13-14. It is unclear if the openings for the one or more storage cavities are different from the openings that are used to introduce the conditioned atmosphere. Are the openings that introduce the conditioned atmosphere different openings, as the openings for the one or more storage cavities are sealed after introducing the liquid reagents. 
Claims 38-41, 46, and 59 are rejected by virtue of being dependent on a rejected claim. 
Claim 39 recites “as to have the opening” on line 2. It is unclear which opening is being referred to, as claim 37 has one or more storage cavities that have respective openings in the back of the main body, as well as a means to introduce a conditioned atmosphere into the fluid system through an opening in the back of the main body. 
Claim 43 recites “wherein each of the storage cavities” on lines 1-2. It is unclear if there are multiple storage cavities or just one, as claim 23 has there being at least one storage cavity. 
Claims 24-28 are rejected by virtue of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 47-49, 55-57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Opalsky (US-2010/0196908-A1).
Regarding claim 47, Opalsky teaches a cartridge for testing a sample, comprising: 
a main body (receptacle 10) having a plurality of channels, one or more storage cavities (chamber C18, C20, C30, C34), a PCR reaction cavity (chamber C26) and a mixing cavity (chamber C28) ([0232], [0233], Figure 1A); 
It is understood from Figure 1A that there are connections between the chambers C16, C18, C20, C22, C24, C26, C28, C30, C32, C34, and C36, where the tapering of each of the chambers is understood to be a channel.
valves (portals 54, 56, 58, 60, 62, 64, 66, 68, 70, 72) ([0237], Figure 1A); and 
a cover for the channels, the one or more storage cavities (C18, C20, C30, C34), the PCR reaction cavity (C26) and the mixing cavity (C28),

wherein the one or more storage cavities (C18, C20, C30, C34) are each individually fluidically closed by the cover and the valves (portals), 
wherein the channels together with the PCR reaction cavity (C26) and the mixing cavity (C28) form a closed fluid system in which the channels, the PCR reaction cavity (C26) and the mixing cavity (C28) are in fluid communication with each other, but are fluidically separated from the one or more storage cavities (C18, C20, C30, C34) by means of the valves (portals), 
It is understood that the top sheet will be bonded to the bottom sheet to form the walls of the chambers and openable seals that separate adjoining chambers ([0173]). It is also understood that the portals 54, 56, 66, 68, and 72 that are associated with the storage cavities C18, C20, C30, and C34 fluidically close the chambers off to other components of the device as [0237] states that the portals are temporarily closed to prevent fluid flow therethrough by an openable seal. It is understood that chamber C26 (PCR reaction cavity) and C28 (mixing cavity) will be in fluid communication with each other via portal 64, and are separated from chambers C18, C20, C30, and C34 from other portals seen in Figure 1B. 
wherein the closed fluid system is free of liquids in a delivery state of the cartridge, a conditioned atmosphere having been introduced into the fluid system through the main body (10), the cartridge subsequently having been sealed in a gas-tight manner without a sample prior to delivery to a test site, wherein the conditioned 
It is understood that the “closed fluid system” is made of the PCR reaction cavity (C26) and mixing cavity (C28), where [0233] states that chamber C28 is loaded with dry reagents, and [0256] states that chamber C26 (PCR reaction cavity) can be empty. [0184] states that dried or solid substances are preferably loaded first, where the chambers are temporarily sealed to protect substances that are sensitive or altered by the presence of moisture. It is recited by [0187] that “All substances except for the sample material, are preferably provided to the receptacle and sealed to the environment prior to shipping for use… Substances loaded in advance must be provided in a form and kept under conditions such that the substances remain stable prior to use.” It is understood that during the sealing process, the conditions under which the receptacle is sealed is conditioned with regard to at least one of composition, humidity, and pressure. 
wherein the closed fluid system comprises dry reagents disposed in at least one of the PCR reaction cavity (C26) or the mixing cavity (C28), the dry reagents being exposed to the conditioned atmosphere in the fluid system, and 
	It is stated by [0233] that chamber C28 (mixing cavity) is loaded with a dried first process material. It is further stated by [0184] that the dried substances are loaded into the chambers, where after liquid substances are loaded, all openings leading to chambers with loaded substances are sealed with a heat seal, with [0187] stating that the substances are preferably provided to the receptacle and sealed to the environment prior to shipping for use. 

	It is stated by [0184] that liquid substances are loaded followed by a sealing of all openings leading to chambers with loaded substances by a heat seal. [0233] states that chamber C18 may be loaded with a sample processing reagent, C20 loaded with a reagent for reconstituting the first process material held in C22, C30 be loaded with a reagent for reconstituting the second process material held in C28, and C34 may be loaded with a wash reagent. 
Regarding claim 48, Opalsky teaches the cartridge according to claim 47. Opalsky further teaches wherein the cartridge comprises a receiving cavity (chamber C16) for receiving the sample, the receiving cavity (C16) being fluidically separated from the fluid system by valves (portal 62).
It is understood that the fluid system comprises the channels, PCR reaction cavity, and mixing cavity. It is seen in Figure 1A that that the chamber C16 (receiving cavity) is separated from other channels (tapering portions of the different chambers), chamber C26 (PCR cavity), and chamber C28 (mixing cavity) by portal 62. 
Regarding claim 49, Opalsky teaches the cartridge according to claim 48. Opalsky further teaches wherein the liquid reagents, the dry reagents and the sample are mixable by 
	[0237] states that the portals temporarily close to prevent fluid flow by an openable seal, such as heat seals that peels open when pressure is applied to a connected chamber. [0261] further states that there is a system 700 that has moving members 710 that apply moving force to the chambers or contents of the chamber and passage blocking members 708 that selectively block and unblock portals or passageways between individual chambers. 
Regarding claim 55, Opalsky teaches the cartridge according to claim 47. Opalsky further teaches wherein the cover closes all of the channels, the one or more storage cavities (C18, C20, C30, C34), the PCR cavity (C26) and the mixing cavity (C28) on a front or a flat side of the cartridge.
It is understood that the receptacle 10 (main body) of Opalsky is made of top and bottom sheets, where the top sheet is considered the cover. It is stated by [0173] of Opalsky that the top and bottom sheets are bonded to form the walls of the chambers and openable seals that separate the adjoining chambers using heat sealing. As such, it is understood that there is a cover that closes a plurality or all of the channels and the at least one cavity on a front or flat side of the cartridge. 
	Regarding claim 56, Opalsky teaches the cartridge according to claim 47. Opalsky further teaches wherein in the delivery state, the cartridge contains all of the reagents required for testing the sample.

	Regarding claim 57, Opalsky teaches the cartridge according to claim 56. Opalsky further teaches wherein the reagents include at least one of a buffer and a solvent.
[0148] of Opalsky states that by “reagent” is includes reactants in chemical, biochemical, or biological reaction such as diluents, solvents, wash materials, rinse materials, and buffers.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-27, 29, 31-36, 43-44, 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opalsky (US-2010/0196908-A1) in view of translated Hartwich (DE-102015001998-B3).
Regarding claim 23, Opalsky teaches a cartridge for testing a sample, comprising: 
a main body (receptacle 10) having a plurality of channels, at least one storage cavity (C18, C20, C30, C34), a PCR reaction cavity (C26) and a mixing cavity (C28) ([0230], [0232], [0233], Figure 1A); 
	It is understood from Figure 1A that there are connections between the chambers C16, C18, C20, C22, C24, C26, C28, C30, C32, C34, and C36, where the tapering of each of the chambers is understood to be a channel. [0233] states that C18 may be loaded with a sample processing reagent, C20 may be loaded with a reagent for reconstituting the first process 
valves (portals 54, 56, 58, 60, 62, 64, 66, 68, 70, and 72) ([0237], Figure 1A); and
	[0237] states that the portals are temporarily closed to prevent fluid flow by openable seals, such as a heat seal that peels open when pressure is applied to a connected chamber. 
a cover for the channels, the at least one storage cavity (C18, C20, C30, C34), the PCR reaction cavity (C26) and the mixing cavity (C28); 
	[0230] states that the receptacle 10 (main body) is a generally planar vessel having flexible top and bottom sheets formed from thin flexible materials such as foils and/or plastics. It is understood that the top sheet forms a cover for the components. 
wherein the at least one storage cavity (C18, C20, C30, C34), are individually fluidically closed by the cover and the valves of the cartridge; and
	It is understood that the top sheet will be bonded to the bottom sheet to form the walls of the chambers and openable seals that separate adjoining chambers ([0173]). It is also understood that the portals 54, 56, 66, 68, and 72 that are associated with the storage cavities 
wherein the plurality of channels together with the PCR reaction cavity (C26) and the mixing cavity (C28) form a closed fluid system in which the channels, the PCR reaction cavity (C26) and the mixing cavity (C28) are in fluid communication with each other, but are fluidically separated from the at least one storage cavity (C18, C20, C30, C34) and the outside by means of the valves (portals), 
It is understood that the portals 54, 56, 66, 68, and 72 that are associated with the storage cavities C18, C20, C30, and C34 fluidically close the chambers off to other components of the device as [0237] states that the portals are temporarily closed to prevent fluid flow therethrough by an openable seal. It is understood that chamber C26 (PCR reaction cavity) and C28 (mixing cavity) will be in fluid communication with each other via portal 64, and are separated from chambers C18, C20, C30, and C34 from other portals seen in Figure 1B. 
wherein the closed fluid system is free of liquids in a delivery state of the cartridge in which a conditioned atmosphere has been introduced into the fluid system through the main body (10) and sealed in a gas-tight manner without a sample prior to delivery to a test site, wherein the conditioned atmosphere is conditioned with regard to at least one of composition, humidity, and pressure,
	It is understood that the “closed fluid system” is made of the PCR reaction cavity (C26) and mixing cavity (C28), where [0233] states that chamber C28 is loaded with dry reagents, and [0256] states that chamber C26 (PCR reaction cavity) can be empty. [0184] states that dried or 
wherein each of the at least one storage cavity (C18, C20, C30, C34) contains a liquid reagent and comprises a corresponding opening (openings 19, 21, 23, 31, 35) in the main body (10) through which the liquid reagent has been introduced and after which the corresponding opening (19, 21, 23, 31, 35) has been closed.
[0233] states that C18 can be loaded with a sample processing reagent, C20 may be loaded with a reagent for reconstituting the first process material, C30 may be loaded with a reagent for reconstituting the second process material, and C34 loaded with a wash reagent. [0184] states that liquid substances are loaded through openings 19, 21, 23, 31, 35, seen in Figure 1B where all openings leading to chambers with loaded substances are then sealed with a heat seal. It is understood that the openings shown in Figure 1B may be similarly implemented in the receptacle 10 (main body) showed in Figure 1A. 
Opalskly does teach a detector for detecting a signal or other physical, chemical, biochemical, or biological event, such as whether an analyte or multiple analytes are present in a sample material, where in combination with a microprocessor can provide information about 
In the same problem solving area of detecting biomolecules in a sample solution, Hartwich teaches a detection chamber with a sensor area arranged in the detection chamber (Hartwich; [0008], [0010]). 
Specifically, Hartwich teaches a cartridge 100 that has a detection chamber 140 (Hartwich; [0043], Figure 2). Detection chamber 140 has a sensor area 144 in detection chamber 140, where sensor area 144 has an array of functionalized test sites for the electrochemical detection of nucleic acids to be detected in the sample solution (Hartwich; [0045], [0046]). 
It would have been obvious to one skilled in the art to modify the receptacle of Opalsky such that it has the sensor area within one of the chambers as taught by Hartwich because Hartwich teaches that the sensor area can measure the concentration of nucleic acid in the detection volume (Hartwich; [0038]). 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to combine the chamber C26 of reference Opalsky with the sensor area of reference Hartwich, since the result would have been predictable.
It is understood that the sensor of Hartwich may be placed in chamber C26 (PCR reaction cavity). Further, as the device of Opalsky is sealed to the environment prior to shipping without the sample material, it is understood that the sensor in chamber C26 will be exposed to the conditioned atmosphere (the atmosphere that the device is sealed under, which is conditioned with regard to at least composition, humidity, or pressure) (Opalsky; [0187]). 
	Regarding claim 24, modified Opalsky teaches the cartridge according to claim 43. Modified Opalsky further teaches wherein the corresponding opening (19, 21, 31, 35) is arranged in the base of the respective storage cavity (C18, C20, C30, C34).
	It is seen in Figure 1B of Opalsky that the openings (19, 21, 31, 35) for the respective storage cavities (C18, C20, C30, C34) are located at the base of the cavities (C18, C20, C30, C34). 
	Regarding claim 25, modified Opalsky teaches the cartridge according to claim 43. Modified Opalsky further teaches wherein the corresponding opening (19, 21, 31, 35) is arranged on the side of the cartridge or main body (10) remote from the cover. 

	Regarding claim 26, modified Opalsky teaches the cartridge according to claim 43. Modified Opalsky further teaches wherein the corresponding opening (19, 21, 31, 35) is closed in a gas-tight manner, by welding or heat-sealing.
	[0184] of Opalsky states that after liquid substances are loaded (dried or solid substances are loaded first) all openings leading to chambers with loaded substances are sealed with a heat seal. 
	Regarding claim 27, modified Opalsky teaches the cartridge according to claim 43. Modified Opalsky further teaches wherein the corresponding opening (19, 21, 31, 35) is closed in an irreversible manner.
	It is understood that the heat sealing described in [0184] of Opalsky is irreversible.   
	Regarding claim 29, modified Opalsky teaches the cartridge according to claim 23. Modified Opalsky further teaches wherein the cover closes a plurality or all of the channels and the at least one cavity on a front or a flat side of the cartridge. 
	It is understood that the receptacle 10 (main body) of Opalsky is made of top and bottom sheets, where the top sheet is considered the cover. It is stated by [0173] of Opalsky that the top and bottom sheets are bonded to form the walls of the chambers and openable seals that separate the adjoining chambers using heat sealing. As such, it is understood that there is a cover that closes a plurality or all of the channels and the at least one cavity on a front or flat side of the cartridge. 
Regarding claim 31, modified Opalsky teaches the cartridge according to claim 23. Modified Opalsky further teaches wherein in the delivery state, the fluid system contains one or more dry reagents that are exposed to the conditioned atmosphere. 
	It is understood that the fluid system comprises the PCR reaction cavity (C26) and the mixing cavity (C28) of Opalsky. It is further stated by [0233] of Opalsky that C28 has dried process material. And as stated by [0187] all substances are sealed to the environment prior to shipping for use, where it is understood that this sealing is done in an environment that is conditioned with regard to at least one of composition, humidity, and pressure, and that therefore the fluid system is exposed to a conditioned atmosphere, see claim 23 supra. 
	Regarding claim 32, modified Opalsky teaches the cartridge according to claim 23. Modified Opalsky further teaches wherein in the delivery state, the cartridge contains all of the reagents required for testing the sample. 
	[0187] of Opalsky states that all substance except for the sample material are preferable provide to the receptacle and sealed to the environment prior to shipping for use. Therefore, the receptacle contains all reagents required for testing a sample. 
	Regarding claim 33, modified Opalsky teaches the cartridge according to claim 32. Modified Opalsky further teaches wherein the reagents include at least one of a buffer and a solvent. 
	[0148] of Opalsky states that by “reagent” is includes reactants in chemical, biochemical, or biological reaction such as diluents, solvents, wash materials, rinse materials, and buffers.
	Regarding claim 34, modified Opalsky teaches the cartridge according to claim 23. Modified Opalsky further teaches wherein the cartridge further comprises a sensor apparatus 
	It is understood that Opalsky has been modified with Hartwich such that the chamber 26 (PCR reaction cavity) now has the sensor of Hartwich to detect nucleic acids, see claim 23 supra. 
	Regarding claim 35, modified Opalsky teaches the cartridge according to claim 23. Modified Opalsky further teaches wherein the cartridge further comprises a receiving cavity (C16) for receiving the sample, and wherein, in the delivery state, the receiving cavity (C16) is fluidically separated from the fluid system.
	[0233] and [0238] of Opalsky states that chamber C16 may be loaded with sample material. It is understood that portals 54, 56, 58, 60, 62, 64, 66, 68, 70, and 72 are temporarily closed to prevent fluid flow by an openable seal, as such it is understood that the chamber C16 (receiving cavity) is initially closed off from the fluid system (comprising the PCR cavity (C26) and the mixing cavity (C28)). 
	Regarding claim 36, modified Opalsky teaches the cartridge according to claim 35. Modified Opalsky further teaches wherein the receiving cavity (C16) is fluidically separated from the fluid system by openable valves (54, 62), see claim 35 supra.
	It is further seen in Figure 1A of Opalsky that portals 54 and 62 separate chamber C16 (receiving cavity) from chambers C18 and C26, where C26 is understood to be the PCR reaction cavity and is a part of the fluid system. 
Regarding claim 43, modified Opalsky teaches the cartridge according to claim 23. Modified Opalsky further teaches wherein each of the storage cavities (C18, C20, C30, C34) comprises a corresponding opening (19, 21, 31, 35) in the main body (10) for introducing the respective liquid reagent, the openings (19, 21, 31, 35) being closed after introducing the respective reagent, see claim 23 supra.
	[0184] of Opalsky states that liquid substances are loaded, where all openings leading to chambers with loaded substances are then sealed with a heat seal. 
	Regarding claim 44, modified Opalsky teaches the cartridge according to claim 23. Modified Opalsky further teaches wherein the cartridge comprises a receiving cavity (C16) for receiving the sample, the receiving cavity (C16) being fluidically separated from the fluid system by valves.
It is further seen in Figure 1A of Opalsky that portals 54 and 62 separate chamber C16 (receiving cavity) from chambers C18 and C26, where C26 is understood to be the PCR reaction cavity and is a part of the fluid system.
Regarding claim 52, Opalsky teaches the cartridge according to claim 47. Opalskly does teach a detector for detecting a signal or other physical, chemical, biochemical, or biological event, such as whether an analyte or multiple analytes are present in a sample material, where in combination with a microprocessor can provide information about the quantity of analyte or analytes present in the sample material ([0201]), further [0181] states that the chambers can be loaded with reagents, compounds, compositions, or other substances for used in processes such as nucleic acid-based tests, however these detectors are understood to be mounted 
In the same problem solving area of detecting biomolecules in a sample solution, Hartwich teaches a detection chamber with a sensor area arranged in the detection chamber (Hartwich; [0008], [0010]). 
Specifically, Hartwich teaches a cartridge 100 that has a detection chamber 140 (Hartwich; [0043], Figure 2). Detection chamber 140 has a sensor area 144 in detection chamber 140, where sensor area 144 has an array of functionalized test sites for the electrochemical detection of nucleic acids to be detected in the sample solution (Hartwich; [0045], [0046]). 
It would have been obvious to one skilled in the art to modify the receptacle of Opalsky such that it has the sensor area within one of the chambers as taught by Hartwich because Hartwich teaches that the sensor area can measure the concentration of nucleic acid in the detection volume (Hartwich; [0038]). 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., chamber C26 with a sensor within the chamber C26), and that in combination, each element merely would have performed the same function as it did separately (i.e., chamber C26 without the sensor area), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  

It is understood that the sensor of Hartwich may be placed in chamber C26 (PCR reaction cavity). Further, as the device of Opalsky is sealed to the environment prior to shipping without the sample material, it is understood that the sensor in chamber C26 will be exposed to the conditioned atmosphere (the atmosphere that the device is sealed under, which is conditioned with regard to at least composition, humidity, or pressure) (Opalsky; [0187]). 
	
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opalsky (US-2010/0196908-A1), translated Hartwich (DE-102015001998-B3), and in view of Glezer (US-2014/0375341-A1). 
Regarding claim 28, modified Opalsky teaches the cartridge according to claim 43. Modified Opalsky does not teach wherein the corresponding opening comprises an integrated vent for venting the storage cavity when a liquid reagent is received.
In the analogous art of assay cartridges, Glezer teaches an assay cartridge with one or more fluidic components such as compartments, wells, chambers, fluidic conduits, fluid ports/vents, and valves (Glezer; [0004]). 
Specifically, Glezer teaches where a sample introduction port can act as a vent port, where the vent port may be provided through the top of the sealing/capping mechanism (Glezer; 0182]).
. 

Claim 37-40, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opalsky (US-2010/0196908-A1) in view of Roser (WO-2015/001070-A1). 
Regarding claim 37, Opalsky teaches a method for producing a cartridge for testing a sample, comprising:
applying a cover to a front of a main body (receptacle 10) of the cartridge, which main body (10) is comprised of one or more storage cavities (chambers C18, C20, C30, C34), and a fluid system having a plurality of channels, a PCR cavity (chamber C26) and a mixing cavity (chamber C28), to close the one or more storage cavities (C18, C20, C30, C34), the channels and the PCR cavity (C26) and the mixing cavity (C28), wherein the one or more storage cavities (C18, C20, C30, C34) is fluidically closed to the fluid system by means of valves (portals) ([0233], [0237], Figure 1A); 
	It is understood that the receptacle 10 (main body) of the device is formed by the combination of top and bottom sheets, where the top sheet is understood to be a cover ([0171]). It is further seen in Figure 1A that portals 54, 56, 66, and 72 close off the chambers C18, C20, C30, and C34. 
introducing at least one dry reagent into the fluid system; 

fluidically closing the fluid system of the cartridge to the outside without a sample in the cartridge to place the cartridge in a delivery state, 
subsequently delivering the cartridge to a test site in said delivery state. 
[0184] states that after the dry and liquid substances are loaded, all openings that lead to chambers that are loaded with substances are sealed with a heat seal. [0187] recites “All substances, except sample material, are preferably provided to the receptacle and sealed to the environment prior to shipping for use… Substances loaded in advance must be provided in a form and kept under conditions such that the substances remain stable prior to use.”
	While Opalsky does teach introducing one or more liquid reagents into the one or more storage cavities (C18, C20, C30, C34) and subsequently closing storage cavities, and introducing a conditioned atmosphere into the fluid system with regard to at least one of composition, humidity and/or pressure for improved dry reagent storage ([0184], [0233]), Opalsky does not teach that the liquid reagents or conditioned atmosphere are introduced through respective openings in a back of the main body. 
	In the analogous art of microfluidic flow cells, Roser teaches a flow cell with a dry reagent applied via a carrier (Roser; [0003], [0027]).
	Specifically, Roser teaches where substrate 1 has a through-opening 10 on the substrate 1 facing away from cavity 3 (Roser; [0027], Figure 2a). It is understood that the through-opening 10 is on the back of the cavity 3 in viewing Figure 2a of Roser. 

It has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. MPEP §2144.04 (VI)(C). The rearrangement in this case does not modify the operation of the device because moving the openings of Opalsky from the edge of the receptacle 10 (main body) to the back of the receptacle 10 (main body) would not change the filling of the chambers. The benefits of this modification includes a dry substance can be successfully inserted into the flow cell without being adversely affected by the production environment (Roser; [0006]).     
Regarding claim 38, modified Opalsky teaches the method according to claim 37. Modified Opalsky further teaches wherein the main body (10) is produced or injection-moulded from plastics material. 
[0171] of Opalsky states that the top and bottom sheets (the sheets combine to create receptacle 10) are made from thermoplastic materials such as polypropylene. Paragraph [0043] of the instant specification lists polypropylene as a preferable plastics material. It is understood that the device of modified Opalsky will be produced from a plastics material. 
	Regarding claim 39, modified Opalsky teaches the method according to claim 37. Modified Opalsky further teaches wherein the main body (10) is produced so as to have the opening. 

Regarding claim 40, modified Opalsky teaches the method according to claim 37. Modified Opalsky further teaches wherein the one or more storage cavities (C18, C20, C30, C34) are closed in a gas-tight or irreversible manner, by welding or heat-sealing, after the one or more liquid reagents has been received. 
	It is stated by [0184] of Opalsky that liquid substances are loaded, where all openings leading to the chambers with loaded substances are then sealed with a heat seal. 
	Regarding claim 46, modified Opalsky teaches the method according to claim 37. Modified Opalsky further teaches wherein the at least one dry reagent is introduced into the fluid system of the cartridge by inserting a carrier element carrying the at least one dry reagent into an opening in a back of the main body, thereby closing the opening. 
	Opalsky has been modified by Roser such that there is now an opening on the back of the receptacle 10 (main body). Roser further teaches a carrier element that is detachably and/or permanently connected to a flow cell with the cavity closed (Roser; [0009]). As seen in Figure 2, a dry reagent 5 is applied to a carrier 8, which is then introduced into the flow cell (Roser; [0027]).
	It would have been obvious to one skilled in the art to modify the method of modified Opalsky such that the cavities are closed by the carrier element of Roser because Roser teaches 
Regarding claim 50, Opalsky teaches the cartridge according to claim 47. Opalsky does not teach wherein the dry reagents are carried by carrier elements which are sealingly inserted into respective openings in the back of at least one of the PCR reaction cavity or the mixing cavity.
In the analogous art of microfluidic flow cells, Roser teaches a flow cell with a dry reagent applied via a carrier (Roser; [0003], [0027]).
	Specifically, Roser teaches where substrate 1 has a through-opening 10 on the substrate 1 facing away from cavity 3 (Roser; [0027], Figure 2a). It is understood that the through-opening 10 is on the back of the cavity 3 in viewing Figure 2a of Roser. Roser further teaches where a carrier element 8 that has a dry reagent 5 applied to it (Roser; [0027] Figure 2). [0011] of Roser further states that the carrier element can be press fit into the passage, and is understood to seal the passage. 
	It would have been obvious to one skilled in the art to modify the opening of C28 (mixing cavity) of Opalsky such that it is on the back side of the chambers as taught by Roser because Roser teaches that a dry substance can be successfully inserted into the flow cell without being adversely affected by the production environment (Roser; [0006]).     

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opalsky (US-2010/0196908-A1) in view of Roser (WO-2015/001070-A1), and in view of Meinhart (US-2013/0244337-A1). 
Regarding claim 41, modified Opalsky teaches the method according to claim 37. Modified Opalsky does not teach wherein prior to closing the fluid system, the fluid system is first evacuated through an opening in the base of the cavity, and the conditioned atmosphere is subsequently introduced through the opening in the body and the opening in the body is then closed in a gas-tight manner on a fluid side. 
Opalsky has been modified such that the openings seen in Figure 1B of Opalsky are now on the back of the receptacle 10 (main body) as taught by Roser. 
In the analogous art of cartridges for analyzing analytes in a gas or liquid, Meinhart teaches a cartridge for detecting an ambient gas or analyte in a liquid or gas sample (Meinhart; abstract, [0012]). 
Specifically, Meinhart teaches an ampoule and a method for preparting the ampoule. The method includes applying a vacuum, purging with an inert gas, and repeating those steps before filling the ampoule and sealing it (Meinhart; [0017]). It would have been obvious to one skilled in the art to modify the method taught by modified Opalsky such that it includes the step of applying a vacuum to the opening on the bottom of the receptacle to evacuate the cavity before sealing because Meinhart teaches that this process decontaminates the chambers (Meinhart; [0064]). 
It is understood that the receptacle of Opalsky is sealed to the environment prior to shipping, where it is understood that the sealing of the receptacle of Opalsky is done in an environment that has its atmosphere conditioned with regards to at least one of composition, humidity, and pressure (Opalsky; [0187]). 	

Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opalsky (US-2010/0196908-A1) in view of Webster (US-2010/0261193-A1).  
Regarding claim 53, Opalsky teaches the cartridge according to claim 47. Opalsky does teach where an actuator or group of actuators may be adapted to apply pressure to the exterior of the chambers to collapse the chamber to cause material movement (Opalsky; [0094]), however it is understood that this is not a pump apparatus, the pump apparatus being integrated into the fluid system and exposed to the conditioned atmosphere in the fluid system.
In the analogous art of fluid delivery and analysis cartridges, Webster teaches an external linear actuator and a pump chamber (Webster; [0002], [0008]). 
Specifically, Webster teaches where a device comprises two plastic substrates, a top and bottom substrate, that has pump structures formed by combining a pump chamber with two check valve structures (Webster; [0015]). [0015] of Webster further states that there is a hole constructed in the lower substrate that corresponds to the pump chamber 14, where a linear actuator 24 applies force to ben the pump interlayer diaphragm and provide a pumping action to the fluids within the device (Webster; [0031], Figure 1B). 
It would have been obvious to one skilled in the art to modify the receptacle of Opalsky such that it has the pump chamber as taught by Webster because Webster teaches that the system that uses the pump chamber can eliminate cross contamination issues associated with using fixed-tipped robotic pipettes (Webster; [0017]). 
. 

Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opalsky (US-2010/0196908-A1) in view of Glezer (US-2014/0378341-A1). 
Regarding claim 54, Opalsky teaches the cartridge according to claim 47. Opalsky does not teach wherein the corresponding opening of each of the storage cavities comprises an integrated vent for venting the storage cavity when a liquid reagent is received.
In the analogous art of assay cartridges, Glezer teaches an assay cartridge with one or more fluidic components such as compartments, wells, chambers, fluidic conduits, fluid ports/vents, and valves (Glezer; [0004]). 
Specifically, Glezer teaches where a sample introduction port can act as a vent port, where the vent port may be provided through the top of the sealing/capping mechanism (Glezer; 0182]).
It would have been obvious to one skilled in the art to modify the openings for chambers corresponding chambers C18, C20, C30, and C34 of Opalsky such that they are both an introduction port and a vent port as taught by Glezer because Glezer teaches that vent ports allows equilibration of fluid in the chambers (Glezer; [0176]). 

Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opalsky (US-2010/0196908-A1), and translated Hartwich (DE-102015001998-B3) in view of Webster (US-2010/0261193-A1).  
Regarding claim 58, modified Opalsky teaches the cartridge according to claim 23. Modified Opalsky does teach where an actuator or group of actuators may be adapted to apply pressure to the exterior of the chambers to collapse the chamber to cause material movement (Opalsky; [0094]), however it is understood that this is not a pump apparatus, the pump apparatus being integrated into the fluid system and exposed to the conditioned atmosphere in the fluid system.
In the analogous art of fluid delivery and analysis cartridges, Webster teaches an external linear actuator and a pump chamber (Webster; [0002], [0008]). 
Specifically, Webster teaches where a device comprises two plastic substrates, a top and bottom substrate, that has pump structures formed by combining a pump chamber with two check valve structures (Webster; [0015]). [0015] of Webster further states that there is a hole constructed in the lower substrate that corresponds to the pump chamber 14, where a linear actuator 24 applies force to ben the pump interlayer diaphragm and provide a pumping action to the fluids within the device (Webster; [0031], Figure 1B). 
It would have been obvious to one skilled in the art to modify the receptacle of Opalsky such that it has the pump chamber as taught by Webster because Webster teaches that the system that uses the pump chamber can eliminate cross contamination issues associated with using fixed-tipped robotic pipettes (Webster; [0017]). 
. 

Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opalsky (US-2010/0196908-A1), and Roser (WO-2015/001070-A1) and in further view of translated Hartwich (DE-102015001998-B3).
Regarding claim 59, modified Opalsky teaches the method of claim 37. Opalskly does teach a detector for detecting a signal or other physical, chemical, biochemical, or biological event, such as whether an analyte or multiple analytes are present in a sample material, where in combination with a microprocessor can provide information about the quantity of analyte or analytes present in the sample material (Opalsky; [0201]), further [0181] of Opalsky states that the chambers can be loaded with reagents, compounds, compositions, or other substances for used in processes such as nucleic acid-based tests, however these detectors are understood to be mounted outside of the receptacle 10 (main body) and as such would not be integrated into the closed fluid system and being exposed to the conditioned atmosphere in the fluid system.
In the same problem solving area of detecting biomolecules in a sample solution, Hartwich teaches a detection chamber with a sensor area arranged in the detection chamber (Hartwich; [0008], [0010]). 
Specifically, Hartwich teaches a cartridge 100 that has a detection chamber 140 (Hartwich; [0043], Figure 2). Detection chamber 140 has a sensor area 144 in detection chamber 140, where sensor area 144 has an array of functionalized test sites for the 
It would have been obvious to one skilled in the art to modify the receptacle of Opalsky such that it has the sensor area within one of the chambers as taught by Hartwich because Hartwich teaches that the sensor area can measure the concentration of nucleic acid in the detection volume (Hartwich; [0038]). 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., chamber C26 with a sensor within the chamber C26), and that in combination, each element merely would have performed the same function as it did separately (i.e., chamber C26 without the sensor area), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to combine the chamber C26 of reference Opalsky with the sensor area of reference Hartwich, since the result would have been predictable.
It is understood that the sensor of Hartwich may be placed in chamber C26 (PCR reaction cavity). Further, as the device of Opalsky is sealed to the environment prior to shipping without the sample material, it is understood that the sensor in chamber C26 will be exposed to the conditioned atmosphere (the atmosphere that the device is sealed under, which is conditioned with regard to at least composition, humidity, or pressure) (Opalsky; [0187]). 

Response to Arguments
Applicant’s arguments, see page 9 of 11, filed 12/20/2021, with respect to the rejection(s) of claim(s) 23, 37, and 47 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Opalsky (US-2010/0196908-A1), Roser (WO-2015/001070-A1), and translated Hartwich (DE-102015001998-B3).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the valves are placed in very specific places, namely to close only the cavities containing the liquid reagents.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the combination with Glezer 2012 would not produce the claimed invention where “the valves are placed in very specific places, namely to close only the cavities containing the liquid reagents.” It is understood that claim 23 has the at least one storage cavity closed by the over and the valves, however it is also stated on lines 11-15 that the plurality of channels together with the PCR reaction cavity and the mixing cavity are in fluidic communication with each other, but are fluidically separated from the at least one storage cavity and the outside by means of the valves. This limitation is similarly seen in claim 47. It is not claimed that the valves are close only to the cavities containing liquid reagents. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796